Name: Commission Regulation (EEC) No 2778/84 of 1 October 1984 amending for the 23rd time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31984R2778Commission Regulation (EEC) No 2778/84 of 1 October 1984 amending for the 23rd time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 261 , 02/10/1984 P. 0008 - 0008 Spanish special edition: Chapter 03 Volume 32 P. 0115 Portuguese special edition Chapter 03 Volume 32 P. 0115 *****COMMISSION REGULATION (EEC) No 2778/84 of 1 October 1984 amending for the 23rd time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (3), as last amended by Regulation (EEC) No 907/84 (4), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas, in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question, this Regulation should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EEC) No 2730/81, the list of issuing organizations should be completed by addition of the following organization, insertion being made in the alphabetical order of the importing country: 1.2 // Importing country // Issuing organization // Turkey // Turkiye Sut Endustrisi Gumuru J. M. Istambul Caddesi No 88 Iskitler Ankara Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 6. 6. 1984, p. 6. (3) OJ No L 272, 26. 9. 1981, p. 25. (4) OJ No L 94, 4. 4. 1984, p. 7.